397 S.E.2d 218 (1990)
327 N.C. 482
Billie M. HARTSELL
v.
Gene W. HARTSELL.
No. 405A90.
Supreme Court of North Carolina.
October 3, 1990.
Douglas E. Brafford, Matthews, for defendant.
William K. Diehl, Jr. and Barbara J. Hellenschmidt, Charlotte, for plaintiff.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Defendant pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal (except issues presented in dissent) is
"Allowed by order of the Court in conference, this the 3rd day of October 1990."
The Petition for Discretionary Review as to additional issues is:

*219 "Denied by order of the Court in conference, this the 3rd day of October 1990."
Accordingly, the new brief of Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.